Citation Nr: 1621391	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a chronic lumbosacral strain with degenerative disc disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to November 1985 and from July 1988 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In December 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board notes that the issue of entitlement to a TDIU rating has not been adjudicated by the RO but has been raised by the record; specifically, the Veteran alleged at his videoconference hearing that his disabilities interfere with his ability to obtain substantially gainful employment.  Thus, the Board finds that TDIU has reasonably been raised during the adjudicatory process of the underlying claim for an increased evaluation for a chronic lumbosacral strain with degenerative disc disease and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  38 C.F.R. § 19.9 (2015).

The Veteran has alleged that his lumbar spine disability has worsened since his last VA examination in November 2013.  Hearing Transcript at 6.  The November 2013 VA examiner noted that the Veteran did not have intervertebral disc syndrome (IVDS) and incapacitating episodes, and that the functional impact of the Veteran's spine disability was that the Veteran would be limited in a vocation that required repetitive heavy lifting, carrying, bending and twisting.  At the Veteran's videoconference Board hearing, the Veteran stated that he experiences incapacitating episodes of back pain which require him to stay home from work.  Hearing Transcript at 4-5.  The Veteran estimated that he missed about twelve weeks of work a year.  Hearing Transcript at 5.  The Veteran stated that when he is immobile his wife helps him bathe and feed.  Hearing Transcript at 8.  The Veteran's allegations as to his incapacitating episodes, and functional impact suggest that there may have been a material change in the Veteran's back disability since his last VA examination, thus a new VA examination is necessary to evaluate the severity of the Veteran's lumbar spine disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that the Veteran alleged at his videoconference hearing that he is unable to obtain substantial gainful employment.  The Veteran stated that he can only work part time, and that he accepted an early retirement from the US Postal Service due to his back condition.  Hearing Transcript at 4 and 7.  Consequently, on remand, a VA examiner should be asked to provide a thorough opinion regarding the effect of the Veteran's service-connected disabilities, in the aggregate, on his ability to perform physical and sedentary work.  The RO/AMC should also send the Veteran a VCAA notice letter for the issue of TDIU.

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).   

2.  Send the Veteran an appropriate VCAA notice letter on the claim of entitlement to a TDIU.  Ask that he also complete a VA Form 21-8940.

3.  Thereafter, schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected lumbar spine strain, and left leg neuropathy.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed. 

(a) Describe all impairment associated with the Veteran's lumbar strain with degenerative disc disease including any neurological impairment. 

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(e) The examiner should also note whether the Veteran's lumbar spine strain with degenerative disc disease results in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician, and the total duration of the episodes. 

(f) The examiner should also state whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has radiculopathy or neuralgia as a result of his lumbar spine strain with degenerative disc disease.  If so, the examiner should indicate whether such results in mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s).

(g)  The examiner should discuss the combined effects of the Veteran's lumbar spine strain, his left sciatic neuropathy, and any other radicular symptoms found to be related to his lumbar spine strain with degenerative disc disease on his ability to perform physical and sedentary work.  In particular, the examiner should comment on the Veteran's ability to function in an occupational environment (both physical and sedentary) and describe functional limitations caused only by his service-connected disabilities.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




